Warren E. Burger: Mr. Claiborne, you may proceed.
Louis F. Claiborne: Mr. Chief Justice, it ill behoves the Sioux Nation who have, at least since 1920 have been very much the special favorites of the laws, to put themselves in the shoes of a white claimant who would not be here having been barred by limitations, res judicata or estoppeled by the admission of counsel set off --
William J. Brennan, Jr.: I'm sorry. I -- I have a difficulty hearing you.
Louis F. Claiborne: A white person in the same shoes would not be here having been barred by limitations by res judicata.
Potter Stewart: Well, unless here were the beneficiary of this same Act of Congress?
Louis F. Claiborne: Yes sir, but most important, he would have been able to plead payment as indeed we are free to do though not to defeat the award of $17 million, but to determine whether there was a -- a taking. The Court of Claims in this case was very clear about that. They held that although the gratu -- the provisions supplied were not allowable as an offset against the award, they were to be taken into account in determining whether there was fair dealing or whether Congress acted in good faith. Now, whether Congress acted in good faith depends on whether at the time the value of the provisions was sought to be somewhat equivalent to the value of the Black Hills. The value of the Black Hills is a matter which a century later gave rise to enormous controversy where the Commission experts varied between less than $5 million to more than $25 million. The Commission after months of hearings and with years to ponder came up with the figure of $17.1 million, but Congress cannot be faulted if in 1877 it did not accurately know that value. It would still have been acting in good faith if it had somewhat undervalued the value of that territory. It certainly cannot be faulted because in fact its promise was over generous and as to that promise and its implementation, my learned friend has suggested that the figure of $43 million is confected. It comes out of the Government Accounting Office reports. It is a finding of the Court of Claims in 1942. It was increased by an admission of former counsel in the 1950s. It is not a figure taken out of the air. It is well-known and was then well-known that this obligation would exceed some million dollars a year. Congress had deleted the limitation to 10 years obviously anticipating that it might need to be continued longer. At the very least, Congress undertook a very serious substantial obligation which was fully fulfilled and it ought not now to be said to be to have been acting in such bad faith as to constitute an unconstitutional taking.
Byron R. White: Then -- you -- you say that if the Government took -- takes the Black Hills and says our, we promise to pay you a $100,000 a year forever for the Black Hills. Obviously, you -- you say there's no taking.
Louis F. Claiborne: Exactly so, Mr. Justice White.
Byron R. White: And -- so you don't -- you don't -- you don't think that necessary -- unnecessary precondition is that at the time the property is taken, that a total value be set and paid over.
Louis F. Claiborne: Not in such a case as this. To delay for evaluation would have simply invited the Hills from being stolen for the Sioux and perhaps later required when the Government had gone for far les --
Byron R. White: Well, it would've been -- it would've been a taking vis-à-vis a white.
Louis F. Claiborne: In the case of a white man, that perhaps the amount must be qualified.
Byron R. White: I mean if a white -- if white -- as if a group white people had owned the White Hills and the Government had done this to them, that would have been a taking.
Louis F. Claiborne: I think not in light of the actual payment that was made --
Byron R. White: Oh really? Really --
Louis F. Claiborne: -- in subsequent --
Byron R. White: Or you could take the -- you could just -- the Government can take a property and say -- say, “We don't need to pay you over the present value of it. We can just” --
Louis F. Claiborne: It may have been a taking. It would have been --
Byron R. White: Pay you $100 a year, sooner or later we'll get to the value?
Louis F. Claiborne: I should correct myself, Mr. Justice White. In a case of a white person in which the obligations are different, this might have been a taking but there would have been no recovery because the payments made in respect of that taking properly discounted would have eliminated the principle and therefore, no interest would have been precluded.
Byron R. White: By the time they -- the money they paid out equaled the principle plus the interest up to that date.
Louis F. Claiborne: Indeed, as by my computations, that had occurred at about 1915, certainly by 1926.
Warren E. Burger: I'm not entirely clear on this, Mr. Claiborne. Is there any relationship of sovereign to sovereign between the United States and any group of white people within our boundaries?
Louis F. Claiborne: I think --
Warren E. Burger: And -- and the United States is not and never has been a trustee for any category of white people, have they --
Louis F. Claiborne: That is so.
Warren E. Burger: -- with the people to the Indian relationship.
Louis F. Claiborne: But that trustee relationship, Mr. Chief Justice, carries both obligations, but also unusual powers, the power to dispose against the will and without exercising the power of eminent domain.
Warren E. Burger: There is no such power, comparable power over any white category.
Louis F. Claiborne: Well, that -- that is so. That is so.
Warren E. Burger: At least there was -- and these were all results of treaties in the first instance, were they not, these rights and duties and powers?
Louis F. Claiborne: Well, this Court has held that independently of treaties, the inherent situation of the Indians place them within the protection of the United States.
Warren E. Burger: Well, the Constitution itself recognizes Indian tribes as sovereigns, does it not?
Louis F. Claiborne: Yes, but the Constitution perhaps also recognizes the dependent status of Indian tribes, their inability to alienate their land which accordingly, if it must be done in their interest, may occasionally have to be done against their will by their guardian.
John Paul Stevens: Mr. Claiborne. There's one -- one question, I guess perhaps we've covered but I just want to be sure. Going back to Mr. Justice Stewart's very first line of inquiry when you -- you first started your argument, I'm not clear in my own mind why, if there is the good faith or what -- of its equivalent that on which your position ultimately rests, what is the justification for this $17 million principal award? How can the two be consistent?
Louis F. Claiborne: Well, Mr. Justice Stevens the Court of Claims has not taken its mandate defined a recovery only when the dealings were less than dishonorable literally. They have found that in every circumstance in which the amount paid was less than substantial equivalent even though in good faith the bargain was made, there will be an award under the Indian Claims Commission Act. In this case, the Court of Claims determined on its own without benefit of any finding from the Commission that the dealings had been less than honorable. The United States at this point could not in any event make any offsets. Accordingly, perhaps we could have contested that finding but we were content as we then thought to pay the $17 million and have done with this protracted litigation. Had we known that at the end of the day, Congress would reopen the matter of interest in 1978, perhaps we would have contested the finding that the dealings had been less than honorable, but it was not seemingly necessary to do so then.
John Paul Stevens: But -- but is it not correct that the acceptance of your position requires us to -- to adopt a view of the case which would be inconsistent with the $17 million principal award if that were still open.
Louis F. Claiborne: I think not Mr. Justice Stevens. I think the Court can find that the dealings were not wholly honorable and that results in a moral claim which would not bare interest and yet find because that is judged from hindsight and yet find that Congress was in good faith seeking to benefit the Sioux tribe at the time and accordingly, there was an exercise of the Indian power and not of the eminent domain power and accordingly, no taking within the meaning of the Fifth Amendment.
Potter Stewart: My -- my basic concern which prompted me to ask you a question or those questions at the outset was that I had difficulty in constructing any theory. If one begins with a proposition that the United States own -- owes the Sioux Nation $17 plus million, I'd had difficulty constructing any theory to support the view that the United States didn't also own -- owe interest on that amount, but I think I now understand your answer which is that the $17 million resulted from the action of Congress that disallowed any offsets.
Louis F. Claiborne: Exactly so, indeed.
Potter Stewart: And that that is inapplicable to the question of interest.
Louis F. Claiborne: When -- when the Court of Claims made its decision in 1974 saying the value of the Black Hills is $17.1 million, it then said in stage two the United States may prove its offsets including these provisions.
Potter Stewart: Right.
Louis F. Claiborne: At that point, the Sioux realizing that the offsets wipe out the award came to Congress and said -- forbid that which Congress did --
Potter Stewart: Did in 1978.
Louis F. Claiborne: And that -- that produced this peculiar situation that would --
Potter Stewart: And -- and that produced this $17 million.
Louis F. Claiborne: That produced the $17 million which we could no longer contest.
Potter Stewart: I understand your argument.
Warren E. Burger: Thank you gentlemen. The case is submitted.